Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments on Clarity
	In claim 5, applicant recites “a case that holds at least the first motor, the power split mechanism, the geared transmission, the differential unit, the reduction mechanism and the second motor.” The term “at least one” means “one or more,” therefore, applicant’s phrase literally means “a case that holds the first motor, the power split mechanism, the geared transmission, the differential unit, the reduction mechanism and the second motor or more.” Therefore, it is unclear how much stuff this case actually holds. Applicant is reciting an unbounded group, which, in the examiner’s opinion is unclear. 
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 



	Consideration under 35 U.S.C. 112(f)
The claims have been evaluated as to whether or not claim interpretation under 35 U.S.C 112(f) is warranted. Since no functional language was found by the examiner, then claim interpretation under 35 U.S.C. 112(f) is not invoked. 
	Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 102
The claims have been evaluated regarding potential rejections in view of the cited prior art under 35 U.S.C. 102. No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. Applicant is required to use the proper terms commensurate with the technology he is describing in such a way that one of ordinary skill in this art would understand what applicant is claiming as his invention. It has been found to be compliant with both requirements. 
	Election of Species
This application discloses and claims several patentably distinct species. However, since a serious increase in search burden cannot be demonstrated by the examiner, then all claims have been examined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108725177 A in view of JP 2019-131031.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Regarding claim 1, CN ‘177 shows (in bold):
A drive unit for a hybrid vehicle comprising: a prime mover including an engine (1), a first motor (2), and a second motor (3); a pair of driveshafts (22) each of which is connected to a respective one of a right drive wheel and a left drive wheel (not shown but assumed); a power split mechanism (4, 5, 6) that distributes an output torque of the engine to the first motor and the driveshafts; a differential unit (not shown but assumed to integral with gear 18 since all vehicles of this type must have one) to which an output torque (21, 13, 12) of the second motor is delivered, and which allows the driveshafts to rotate at different speeds (all differentials do that); a geared transmission (8, 16) that transmits a torque between the power split mechanism and the differential unit; and a reduction mechanism (12, 13) that multiplies the output torque of the second motor to be delivered to the differential unit, wherein the power split mechanism includes a planetary gear set (4, 5, 6) comprising an input element (6) that is connected to the engine, a reaction element (4) that is connected to the first motor, and an output element (7), the geared transmission comprises a counter drive gear (8) that is connected to the output element, 32a counter driven gear (16) that is meshed with the counter drive gear, and a differential ring gear (18, via clutch 14 and further reduction gear 17) that is meshed with the counter driven gear to transmit the torque to the differential unit, the engine, the first motor, the power split mechanism, and the counter drive gear are arranged around a first rotational axis (19), the differential unit, 22) extending parallel to the first rotational axis, the counter driven gear is arranged around a third rotational axis (20) extending parallel to the second rotational axis and the first rotational axis, and the reduction mechanism (12, 13) is positioned without overlapping with any of the engine, the first motor, and the counter drive gear in an axial direction. (the reduction mechanism 12, 13 does not interfere or axially overlap the engine, the first motor or the counter drive gear 16)
CN ‘177 doesn’t show the second motor and associated reduction unit disposed on the same axis as the differential and output shafts. 
JP ’031 shows in figure 1 a second motor 5 and reduction unit 12 disposed on the same axis CR as the differential 10a and output shafts 11. 
To modify CN ‘177 to have the second motor and reduction gearing disposed on the same axis as the output shafts and differential as taught by JP ‘031 would have resulted in a more compact drivetrain which is a well-known competitive advantage. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify CN ‘177 such that the second motor and associated reduction gearing were disposed on the same axis as the output shafts and differential because it would have been the use of a known technique to improve a similar product in the same way without unexpected results or require undue experimentation. 
Regarding claim 2, CN ‘177 doesn’t show the arrangement claimed. JP ‘031 shows various embodiments for both the upper and lower portions of the drivetrain. If, for example, the drivetrain of figure 1 was modified such that the lower portion was changed as shown in figure 8, then power split mechanism 6 would overlap the reduction mechanism 12 since the belt drive 9 must be inline vertically in the figures to function. The arrangement of the various components is an expedient convenience for one of ordinary skill in this art to combine the components into the smallest reasonable package to facilitate the competitive advantage of having a more compact drivetrain. Given the numerous examples of possible arrangements found in JP ‘031 makes it clear that those of ordinary skill are fully capable of rearranging the components to suit any desirable need. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify CN ‘177 to adopt these arrangements because it would have been the use of a known technique to improve a similar product in the same way without unexpected results or require undue experimentation. 
Regarding claim 3, CN ‘177 doesn’t show the arrangement claimed. JP ‘031 shows in figure one the engine 2, first motor 4, power split mechanism 6 and the counter drive sprocket 9 disposed in that order along a common axis. Further, the reference shows in figure 7 the second motor 5, reduction mechanism 12, and differential 10a with associated ring gear 12R1 arranged in that order on a common axis. The arrangement of the various components is an expedient convenience for one of ordinary skill in this art to combine the components into the smallest reasonable package to facilitate the competitive advantage of having a more compact drivetrain. Given the numerous examples of possible arrangements found in JP ‘031 makes it clear that those of ordinary skill are fully capable of rearranging the components to suit any desirable need. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify CN ‘177 to adopt these arrangements because it would have been the use of a known technique to improve a similar product in the same way without unexpected results or require undue experimentation. 
Regarding claim 9, CN ‘177 doesn’t show the specific arrangement of components recited. However, JP ‘031 shows in figure 4 an engine 2, a counter drive gear 9a, a power split mechanism 6 and a first motor 4 coaxially arranged in that order from one side. JP ‘031 also shows in figure 1 a second motor 5, a differential ring gear 9b, and a reduction gear 12 coaxially disposed in that order from the same side. The arrangement of the various components is an expedient convenience for one of ordinary skill in this art to combine the components into the smallest reasonable package to facilitate the competitive advantage of having a more compact drivetrain. Given the numerous examples of possible arrangements found in JP ‘031 makes it clear that those of ordinary skill are fully capable of rearranging the components to suit any desirable need. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify CN ‘177 to adopt these arrangements because it would have been the use of a known technique to improve a similar product in the same way without unexpected results or require undue experimentation. 
Claim(s) 1, 4, 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 108725177 A in view of JP 2019-73158 A.
The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Regarding claim 1, CN ‘177 shows (in bold):
A drive unit for a hybrid vehicle comprising: a prime mover including an engine (1), a first motor (2), and a second motor (3); a pair of driveshafts (22) each of which is connected to a respective one of a right drive wheel and a left drive wheel (not shown but assumed); a power split mechanism (4, 5, 6) that distributes an output torque of the engine to the first motor and the driveshafts; a differential unit (not shown but assumed to integral with gear 18 since all vehicles of this type must have one) to which an output torque (21, 13, 12) of the second motor is delivered, and which allows the driveshafts to rotate at different speeds (all differentials do that); a geared transmission (8, 16) that transmits a torque between the power split mechanism and the differential unit; and a reduction mechanism (12, 13) that multiplies the output torque of the second motor to be delivered to the differential unit, wherein the power split mechanism includes a planetary gear set (4, 5, 6) comprising an input element (6) that is connected to the engine, a reaction element (4) that is connected to the first motor, and an output element (7), the geared transmission comprises a counter drive gear (8) that is connected to the output element, 32a counter driven gear (16) that is meshed with the counter drive gear, and a differential ring gear (18, via clutch 14 and further reduction gear 17) that is meshed with the counter driven gear to transmit the torque to the differential unit, the engine, the first motor, the power split mechanism, and the counter drive gear are arranged around a first rotational axis (19), the differential unit, 22) extending parallel to the first rotational axis, the counter driven gear is arranged around a third rotational axis (20) extending parallel to the second rotational axis and the first rotational axis, and the reduction mechanism (12, 13) is positioned without overlapping with any of the engine, the first motor, and the counter drive gear in an axial direction. (the reduction mechanism 12, 13 does not interfere or axially overlap the engine, the first motor or the counter drive gear 16)
	CN ‘177 doesn’t show the second motor and associated reduction unit disposed on the same axis as the differential and output shafts.
JP ’158 shows in figure 2 a second motor 5 and reduction unit 10 disposed on the same axis CL6 as the differential 6a and output shafts 8. 
To modify CN ‘177 to have the second motor and reduction gearing disposed on the same axis as the output shafts and differential as taught by JP ‘158 would have resulted in a more compact drivetrain which is a well-known competitive advantage. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify CN ‘177 such that the second motor and associated reduction gearing were disposed on the same axis as the output shafts and differential because it would have been the use of a known technique to improve a similar product in the same way without unexpected results or require undue experimentation. 
Regarding claim 4, the power split mechanism in CN ‘177 is a simple planetary gearing.CN ‘177 doesn’t show a planetary gearing for the reduction mechanism. JP ‘158 shows in figure 2 a reduction mechanism 10 with a sun gear S10 driven by and motor 5, a dual pinion with different size coaxial pinions P10L and P10S, and a ring gear R10 fixed to a housing 12. The carrier C10 is directly connected to differential ring gear 9B. Modifying CN ‘177 such that the two spur gears 12, 13 were replaced with the compact planetary gearing of JP ‘158 would have been a competitive advantage. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify CN ‘177 such that the reduction gear therein was replaced with the one shown in JP ‘158 because it would have been a simple substitution of one known element for another to obtain predictable results without undue experimentation being required. 
Regarding claim 7, CN ‘177 doesn’t show the arrangement of components recited in the claim. JP ‘158 shows in figure 2 the arrangement wherein the engine 2, counter gear 9a, power split mechanism 3, and electric motor 4 are arranged in that order coaxially from one side, and the differential 6, reduction gear 10 and motor 5 are arranged in that order coaxially from the same side. The arrangement of the various components is an expedient convenience for one of ordinary skill in this art to combine the components into the smallest reasonable package to facilitate the competitive advantage of having a more compact drivetrain. Given the numerous examples of possible arrangements found in JP ‘158 makes it clear that those of ordinary skill are fully capable of rearranging the components to suit any desirable need. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify CN ‘177 to adopt these arrangements because it would have been the use of a known technique to improve a similar product in the same way without unexpected results or require undue experimentation. 
Regarding claim 8, CN ‘177 doesn’t show the arrangement of components recited in the claim. JP ‘158 shows in figure 2 the arrangement wherein the engine 2, counter gear 9a, power split mechanism 3, and electric motor 4 are arranged in that order coaxially from one side, and the reduction gear 10, differential ring gear 9B, and motor 5 are arranged in that order coaxially from the same side. The arrangement of the various components is an expedient convenience for one of ordinary skill in this art to combine the components into the smallest reasonable package to facilitate the competitive advantage of having a more compact drivetrain. Given the numerous examples of possible arrangements found in JP ‘158 makes it clear that those of ordinary skill are fully capable of rearranging the components to suit any desirable need. Therefore, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify CN ‘177 to adopt these arrangements because it would have been the use of a known technique to improve a similar product in the same way without unexpected results or require undue experimentation. 
Allowable Subject Matter
Claims 5, 6, and 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the cited prior art does not show the housing details recited in the claim and it does not appear that it would have been obvious to one of ordinary skill in this art to provide that particular housing for the drivetrains shown in the applied prior art. 
Regarding claim 11, the additional feature of providing a pre-reduction mechanism between the second electric motor and the reduction mechanism, in combination with the rest of the features of claim 1, is not found in the cited prior art. It doesn’t appear that it would have been obvious to one of ordinary skill in this art to modify CN ‘177 to provide an additional reduction mechanism. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 14 October 2021 have been considered by the examiner. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Wednesday, September 7, 2022